 Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
LONNIE LEE HAMILTON,
as Administrator of the Estate
of Lonnie Lamont Hamilton,
                                                      9:19-cv-257
                         Plaintiff,                   (GLS/ATB)

                 v.

JOSEPH MEAD et al.,

                    Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Office of Richard L. Giampa               RICHARD L. GIAMPA, ESQ.
860 Grand Concourse
Suite 1H
Bronx, NY 10451

FOR THE DEFENDANTS:
Hon. Letitia James                        BRENDA T. BADDAM
New York State Attorney General           C. HARRIS DAGUE
The Capitol                               Assistant Attorneys General
Albany, NY 12224

Gary L. Sharpe
Senior District Judge

                MEMORANDUM-DECISION AND ORDER

                              I. Introduction

     Plaintiff Lonnie Lee Hamilton (hereinafter “plaintiff”), as administrator
 Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 2 of 14




of the estate of Lonnie Lamont Hamilton (hereinafter “Hamilton”),

commenced this civil rights action against defendants Joseph Mead and

Alfred Zeina in the New York State Supreme Court, Bronx County.

(Compl., Dkt. No. 1, Attach. 1.) Defendants subsequently removed the

action to the United States District Court for the Southern District of New

York on the basis of federal question jurisdiction. (Dkt. No. 1.) Shortly

thereafter, defendants filed a motion to change venue, which was granted,

and the action was transferred to this District. (Dkt. Nos. 13, 27.) Now

pending is defendants’ motion for partial summary judgment. (Dkt.

No. 48.) For the reasons that follow, the motion is denied.

                                     II. Background1

      Hamilton was an inmate incarcerated at Marcy Correctional Facility

(hereinafter “Marcy C.F.”), where he was serving an indeterminate

sentence of two-to-six years for robbery. (Defs.’ Statement of Material


       1
          Plaintiff’s opposition to defendants’ motion fails to comply with Local Rule 56.1. (See
generally Dkt. No. 51.) According to the Local Rules of this District, the party opposing a
summary judgment motion must file a separate response to the statement of material facts,
and that response “shall mirror the movant’s [s]tatement of [m]aterial [f]acts by admitting
and/or denying each of the movant’s assertions in a short and concise statement, in matching
numbered paragraphs.” N.D.N.Y. L.R. 56.1(b). If the opposing party fails to do so, as plaintiff
did here, “[t]he [c]ourt may deem admitted any properly supported facts set forth in the
[s]tatement of [m]aterial [f]acts that the opposing party does not specifically controvert.” Id.
Accordingly, the court deems admitted defendants’ statement of material facts, which are
properly supported and unopposed.

                                               2
 Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 3 of 14




Facts (SMF) ¶¶ 1-2, Dkt. No. 48, Attach. 1.) Hamilton, who had previously

stated that he wanted to “hurt himself,” was considered an Office of Mental

Health (OMH) Level 2 inmate, “which describes an individual who needs or

may need psychiatric treatment for a major mental disorder and requires

housing in a facility with full time OMH staff.”2 (Dkt. No. 51 at 4.) On

March 15, 2016, he was found “attempting to tie a sheet around his neck,”

and was placed on “1:1 watch by OMH staff.” (Id.) However, Hamilton

was removed from that watch the next day, and his prescriptions for

Prozac and Haldol were discontinued. (Id.)

      On March 18, 2016, at approximately 11:24 A.M., while Mead was

conducting an “observational round” of Marcy C.F.’s Special Housing Unit

(SHU), Mead observed Hamilton “hanging from a ceiling grate by a ligature

made from a bed sheet tied around his neck.” (Defs.’ SMF ¶¶ 3-5.) One of

Hamilton’s legs was touching the bed, “causing [d]efendants uncertainty as

       2
            Notably, plaintiff’s counsel has violated the Local Rules by filing an attorney affidavit
replete with legal arguments, in which he also includes his statement of additional facts rather
than as a separate document. (See generally Dkt. No. 51); N.D.N.Y. L.R. 7.1(b)(2) (“An
affidavit must not contain legal arguments but must contain factual and procedural background
that is relevant to the motion the affidavit supports.”). Ordinarily, the affidavit would not be
considered. See N.D.N.Y. L.R. 7.1(a)(3); Bruno v. City of Schenectady, No. 12-CV-0285,
2014 WL 2707962, at *3 (N.D.N.Y. June 16, 2014) (“[B]riefadavits . . . are impermissible in this
District.” (internal quotation marks and citations omitted)). However, here, the court
considered it out of solicitude to plaintiff and in the interest of judicial economy. Additionally,
as defendants chose not to file a reply in further support of their motion for partial summary
judgment, the additional facts proffered by plaintiff are unopposed.

                                                 3
 Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 4 of 14




to whether [he] was faking a suicide attempt.” (Id. ¶ 7.) Mead notified

Zeina, who instructed the SHU “bubble officer” to contact a supervisor,

Sergeant Keith Marshall. (Id. ¶¶ 6, 8-9.) Marshall arrived a few minutes

later, at which time, he, along with Mead and Zeina, entered Hamilton’s cell

and cut the ligature down. (Id. ¶¶ 9-11.) A call for medical emergency

response was made at the same time. (Id. ¶ 12.)

      Marshall and Mead started CPR at approximately 11:29 A.M. while

Zeina retrieved the AED and “Ambu bag,” and Marcy C.F. nurses arrived

four minutes later to assist. (Id. ¶¶ 13, 15-16.) External EMS was called

for further assistance shortly thereafter. (Id. ¶ 17.) Hamilton was declared

dead approximately one hour after Mead found him. (Dkt. No. 51 at 4.)

      According to plaintiff, the following testimony was gleaned from a

subsequent investigation: (1) inmates housed near Hamilton testified that

defendants had a “personal vendetta” against Hamilton and denied him

recreation time and lunch on the day of his suicide; (2) the same inmates

testified that Hamilton was heard “complaining about not receiving

recreation and lunch as well as threatening several times to hang himself if

he does not get food”; (3) an inmate testified that he heard an officer

respond to Hamilton’s complaints by yelling “aren’t you supposed to be

                                      4
 Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 5 of 14




killing yourself”; and (4) a different inmate testified that, in response to

Hamilton’s complaints, defendants made additional negative comments

such as “save [your] breath,” “you don’t need food, you’re going to be dead

anyway,” “you should just kill yourself,” and “do us a favor and kill yourself.”

(Id. at 5.)

       The investigation also resulted in testimony from certain inmates that,

when Mead saw Hamilton standing on his bed at 11:00 A.M., defendants

said “he is trying to kill himself,” but they did not check on him again until

“some twenty minutes later.” (Id. at 6.) According to an inmate, Mead told

Zeina not to call for help because “it’s going to be a lot of paper work.”

(Id.) Plaintiff asserts that Hamilton’s cell door was opened for at least

twenty-eight minutes after Mead first observed Hamilton standing on his

bed, and several minutes after he observed Hamilton hanging before he

was provided medical care. (Id.)

       Plaintiff commenced this action on October 23, 2018, alleging an

Eighth Amendment deliberate indifference to medical needs claim and a

First Amendment claim, pursuant to 42 U.S.C. § 1983. (Compl. ¶¶ 32-56.)

Defendants now move for partial summary judgment, asserting that

plaintiff’s Eighth Amendment claim should be dismissed. (Dkt. No. 48.)

                                        5
 Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 6 of 14




                               III. Discussion

      Defendants contend that plaintiff’s Eighth Amendment claim should

be dismissed on the merits, or, in the alternative, based on the doctrine of

qualified immunity. (See generally Dkt. No. 48, Attach. 2.)

A.    Deliberate Indifference

      Under the Eighth Amendment, a claim of deliberate indifference to

serious medical needs has two requirements. See Spavone v. N.Y. State

Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013). “The first

requirement is . . . [that] the alleged deprivation of adequate medical care

must be sufficiently serious.” Id. (internal quotation marks and citation

omitted). “The second requirement is . . . [that] the [defendants] must be

subjectively reckless in their denial of medical care.” Id. (citation omitted).

Thus, the deliberate indifference standard has both objective and

subjective components. See id.

      “The objective component requires that the alleged deprivation must

be sufficiently serious, in the sense that a condition of urgency, one that

may produce death, degeneration, or extreme pain exists.” Hill v.

Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal quotation marks and

citation omitted). In situations where medical attention is given, but is

                                       6
 Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 7 of 14




alleged to be objectively inadequate, “the seriousness inquiry focuses on

the challenged delay or interruption in treatment rather than the prisoner’s

underlying medical condition alone.” Davis v. Parker, No. 9:16-CV-1474,

2020 WL 5848779, at * 6 (N.D.N.Y. Oct. 1, 2020) (internal quotation marks,

alteration, and citation omitted). In these cases, “the relevant time period

begins when a defendant becomes aware of facts from which he could,

and does, infer that a substantial risk of serious harm exists.” Id. (citation

omitted).

      The subjective component requires a plaintiff to demonstrate “that

the defendant acted with the requisite culpable mental state similar to that

of criminal recklessness.” Shabazz v. Howard, No. 9:12-CV-1372, 2015

WL 5604662, at *4 (N.D.N.Y. Sept. 23, 2015) (citations omitted); see also

Lawrence v. Evans, 669 F. App’x 27, 28 (2d Cir. 2016) (“To satisfy the

subjective component, a plaintiff must establish the equivalent of criminal

recklessness, i.e., that the charged official act[ed] or fail[ed] to act while

actually aware of a substantial risk that serious inmate harm will result.”

(internal quotation marks and citation omitted)). In this regard, “[a] plaintiff

must demonstrate that a defendant acted with reckless disregard to a

known risk of substantial harm.” Shabazz, 2015 WL 5604662, at *4

                                        7
 Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 8 of 14




(citation omitted).

      Defendants concede for purposes of their motion that the objective

component of plaintiff’s deliberate indifference claim is satisfied, as suicide

and “a history of depression and suicide attempts” constitute a sufficiently

serious medical condition. (Dkt. No. 48, Attach. 2 at 7 (citation omitted).)

However, they contend that the complaint does not satisfy the subjective

component because they “acted immediately upon discovering [Hamilton]

to obtain supervisory assistance,” and, thus, “acted constitutionally.” (Id.)

In response, plaintiff contends that correction officers, like defendants,

have a duty to administer life-saving care and are forbidden from waiting

for medical staff to arrive before initiating that care. (Dkt. No. 51 at 8-9.)

Plaintiff also notes that “it is important to consider the events leading to

plaintiff committing suicide,” which are unaddressed by defendants. (Id. at

4.)

      Notably, in his complaint, plaintiff supports his Eighth Amendment

claim with many allegations that take place prior to Hamilton’s suicide,

including that Hamilton had previously attempted suicide and was

threatening to do so again, and that, to “punish” him for the “trouble” this

caused defendants, they “denied [him] food and recreation time and

                                        8
 Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 9 of 14




goaded and encouraged [him] to commit suicide.” (Compl. ¶ 20.) Indeed,

plaintiff alleges that defendants “sprayed [Hamilton] with a fire

extinguisher” and “blasted the air conditioning to freeze him and prevent

him from talking with other inmates through the vents.” (Id. ¶¶ 22, 24.)

And, upon Hamilton’s request for food, defendants said, “I thought you’re

going to kill yourself,” “you should just kill yourself,” “you don’t need food,

you’re going to be dead anyway,” and “do us a favor and kill yourself.” (Id.

¶ 23.) Plaintiff also alleges that Hamilton was left unattended from

11:00 A.M. to 11:24 A.M. despite the fact that he was threatening suicide

and had a history of suicidal ideation. (Id. ¶¶ 16-17, 29-30.)

      Despite all of these allegations, defendants do not mention any facts

in support of the pending motion other than those that took place from the

moment they found Hamilton hanging in his cell to the moment he was

declared deceased. (See generally Dkt. No. 48.) Indeed, they expressly

state that, in their view, those facts are all that is necessary to resolve the

pending motion. (Id., Attach. 2 at 4.) But it is clear from a review of

plaintiff’s counsel’s opposition affidavit, (See generally Dkt. No. 51), that

more facts exist that are crucial to determining whether plaintiff has

satisfied the subjective component of his Eighth Amendment claim. That is

                                        9
Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 10 of 14




to say, it may or may not be true that defendants acted constitutionally

upon finding Hamilton hanging from the ceiling grate, but the additional

facts that could establish plaintiff’s Eighth Amendment claim are simply

unaddressed by them.

      Accordingly, there is an issue of fact with respect to whether

defendants were reckless as to a known risk of substantial harm, see

Lawrence, 669 F. App’x at 28; Shabazz, 2015 WL 5604662, at *4, and,

thus, whether defendants acted, or failed to act, with the requisite

subjective intent. On the one hand, defendants have set forth supported

and unopposed facts to show that defendants did not immediately render

aid because they thought Hamilton could be faking his suicide attempt and

wanted to wait for a supervisor, (Def.’s SMF ¶¶ 7-8), which they argue was

reasonable and not reckless, (Dkt. No. 48, Attach. 2 at 6-11). On the other

hand, plaintiff has set forth unopposed facts to show that defendants acted

with recklessness in that they were aware of a substantial risk of suicide,

and, instead of addressing that concern, they refused him food, mocked

him and encouraged him to commit suicide, and left him unattended for

more than twenty minutes after seeing him standing on his bed and

threatening suicide. (Dkt. No. 51 at 5-6.)

                                      10
Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 11 of 14




      Accordingly, there is a genuine issue as to a material fact with

respect to this aspect of plaintiff’s claim, and defendants’ motion for partial

summary judgment is denied. See Zimmerman v. Pautz, No. 12-CV-

00763A, 2020 U.S. Dist. LEXIS 97763, at *49 (W.D.N.Y. Jun. 2, 2020)

(denying summary judgment and finding that the unopposed fact “that

Plaintiff not only was threatening to take his own life, but also had the

means to do so, raises an issue of fact as to whether [defendant]’s

asserted response, i.e., alerting prison staff to Plaintiff’s condition and

requesting additional rounds to check on Plaintiff, was sufficient” (citation

omitted)); Barrett v. Livingston County, No. 14-CV-6593, 2019 WL

1083027, at *11 (W.D.N.Y. Mar. 7, 2019) (denying summary judgment and

finding that “a reasonable jury could find that [the defendant] acted with

deliberate indifference,” where there was evidence that the defendant

“knew there was an acute risk that [the plaintiff] would attempt suicide,”

and “took no action in response”); Engles v. Jones, No. 6:13-cv-6461, 2018

WL 6832085, at *6 (W.D.N.Y. Dec. 28, 2018) (finding that a genuine issue

of material fact existed where inmate threatened suicide and correctional

officer took no action).

B.    Qualified Immunity

                                       11
Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 12 of 14




      Qualified immunity shields government employees from liability under

Section 1983 in two circumstances: “(1) their conduct did not violate clearly

established rights of which a reasonable person would have known, or (2)

it was objectively reasonable to believe that their acts did not violate these

clearly established rights.” Cornejo v. Bell, 592 F.3d 121, 128 (2d Cir.

2010) (internal quotation marks, alteration, and citations omitted). “A right

is clearly established when the contours of the right are sufficiently clear

that a reasonable official would understand that what he is doing violates

that right.” Jackler v. Byrne, 658 F.3d 225, 242 (2d Cir. 2011) (internal

quotation marks, alterations, and citation omitted).

      Qualified immunity attaches if “officers of reasonable competence

could disagree on the legality of the action at issue in its particular factual

context.” Dancy v. McGinley, 843 F.3d 93, 106 (2d Cir. 2016) (internal

quotation marks and citation omitted). In essence, the doctrine of qualified

immunity provides protection to “all but the plainly incompetent or those

who knowingly violate the law.” Id. (citation omitted).

      Defendants argue that they are entitled to qualified immunity

because there exists “a profound lack of clarity” in the case law as to

whether there is “a constitutional obligation for a law enforcement official to

                                       12
Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 13 of 14




perform CPR before the imminent arrival of medical personnel.” (Dkt.

No. 48, Attach. 2 at 11-12.) In response, plaintiff argues that qualified

immunity does not apply here because Second Circuit case law “was well

established ‘that prison officials have a duty to administer life-saving care

even in the absence of a pulse or respiration where circumstances indicate

the possibility of a very recent death and the individuals are available to

give such care.” (Dkt. No. 51 at 3 (citation omitted).)

      The doctrine of qualified immunity does not bar plaintiff’s Eighth

Amendment claim because, as explained above, there are unaddressed

issues of fact with respect to events that took place before Hamilton was

found hanging from the ceiling grate. As such, it is unclear whether

defendants were not “plainly incompetent” or did not “knowingly violate the

law” in their actions and inactions. See Dancy, 843 F.3d at 106.

                              IV. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that defendants’ motion for partial summary judgment

(Dkt. No. 48) is DENIED; and it is further

      ORDERED that this case is now deemed trial ready and a trial

scheduling order will be issued in due course; and it is further

                                      13
Case 9:19-cv-00257-GLS-ATB Document 53 Filed 09/07/21 Page 14 of 14




     ORDERED that the clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

September 7, 2021
Albany, New York




                                     14
